UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) X QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013 TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-6620 ANAREN, INC. (Exact name of registrant as specified in its Charter) New York 16-0928561 (State of incorporation) (I.R.S Employer Identification No.) 6635 Kirkville Road East Syracuse, New York (Zip Code) (Address of principal executive offices) Registrant's telephone number, including area code:315-432-8909 (Former name, former address and former fiscal year, if changed since last report) Indicate by Check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes XNo Indicate by checkmark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.Yes XNo Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or smaller reporting company (as defined in Rule 12b-2 of the Exchange Act). Check One:Large accelerated filer Accelerated filer X Non-accelerated filerSmaller reporting company Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes No X The number of shares of Registrant’s Common Stock outstanding on April 19, 2013 was 13,224,054. 1 ANAREN, INC. FORM 10-Q INDEX PART I – FINANCIAL INFORMATION Page No. Item 1. Financial Statements Condensed Consolidated Balance Sheets as of March 31, 2013 and June 30, 2012 (unaudited) 3 Condensed Consolidated Statements of Income for the Three Months Ended March 31, 2013 and 2012 (unaudited) 4 Condensed Consolidated Statements of Income for the Nine Months Ended March 31, 2013 and 2012 (unaudited) 5 Condensed Consolidated Statements of Comprehensive Income for the Three Months Ended March 31, 2013 and 2012 (unaudited) 6 Condensed Consolidated Statements of Comprehensive Income for the Nine Months Ended March 31, 2013 and 2012 (unaudited) 7 Condensed Consolidated Statements of Cash Flows for the Nine Months Ended March 31, 2013 and 2012 (unaudited) 8 Notes to Condensed Consolidated Financial Statements (unaudited) 9 - 15 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 - 22 Item 3. Quantitative and Qualitative Disclosures About Market Risk 22 - 23 Item 4. Controls & Procedures 23 PART II – OTHER INFORMATION Item 1A. Risk Factors 23 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 24 Item 6. Exhibits 24 Officer Certifications 25 - 29 2 PART I – FINANCIAL INFORMATION Item 1.Financial Statements ANAREN, INC. Condensed Consolidated Balance Sheets March 31, 2013 and June 30, 2012 (in thousands, except per share amounts) (unaudited) March 31, 2013 June 30, 2012 ASSETS Assets: Cash and cash equivalents $ $ Securities held to maturity Receivables, less allowances of $374 and $388 at March 31, 2013 and June 30, 2012. Inventories Prepaid expenses and other assets Deferred income taxes Total current assets Securities held to maturity Property, plant, and equipment, net Goodwill Other intangible assets, net Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Liabilities and Stockholders’ Equity: Accounts payable $ $ Accrued expenses Customer advance payments Other liabilities Total current liabilities Deferred income taxes Pension and postretirement benefit obligation Other liabilities Total liabilities Stockholders' Equity: Common stock, $0.01 par value. Authorized 200,000 shares; issued 29,674 and 29,359 at March 31, 2013 and June 30, 2012, respectively Additional paid-in capital Retained earnings Accumulated other comprehensive loss (2,939 ) (3,026 ) Total stockholders’ equity before treasury stock Less 16,503 and 15,413 treasury shares at March 31, 2013 and June 30, 2012, respectively, at cost Total stockholders' equity Total liabilities and stockholders' equity $ $ See accompanying notes to condensed consolidated financial statements. 3 ANAREN, INC. Condensed Consolidated Statements of Income Three Months Ended March 31, 2013and 2012 (in thousands, except per share amounts) (unaudited) Net sales $ $ Cost of sales Gross profit Operating Expenses: Marketing Research and development General and administrative Total operating expenses Operating income Other income (expense): Interest expense (44 ) (19 ) Other income 51 Total other income, net 7 Income before income tax benefit Income tax benefit ) ) Net income $ $ Earnings per share: Basic $ $ Diluted $ $ Weighted average common shares outstanding: Basic Diluted See accompanying notes to condensed consolidated financial statements. 4 ANAREN, INC. Condensed Consolidated Statements of Income Nine Months Ended March 31, 2013and 2012 (in thousands, except per share amounts) (unaudited) Net sales $ $ Cost of sales Gross profit Operating Expenses: Marketing Research and development General and administrative Total operating expenses Operating income Other income (expense): Interest expense (109 ) (152 ) Other income Total other income, net Income before income tax expense Income tax expense Net income $ $ Earnings per share: Basic $ $ Diluted $ $ Weighted average common shares outstanding: Basic Diluted See accompanying notes to condensed consolidated financial statements. 5 ANAREN, INC. Condensed Consolidated Statements of Comprehensive Income Three Months Ended March 31, 2013and 2012 (in thousands) (unaudited) Net income $ $ Other comprehensive income: Minimum pension and postretirement liability adjustment - - Net foreign currency translation adjustments 73 79 Other comprehensive income 73 79 Total comprehensive income $ $ See accompanying notes to condensed consolidated financial statements. 6 ANAREN, INC. Condensed Consolidated Statements of Comprehensive Income Nine Months Ended March 31, 2013and 2012 (in thousands) (unaudited) Net income $ $ Other comprehensive income: Minimum pension and postretirement liability adjustment - (2 ) Net foreign currency translation adjustments 87 Other comprehensive income 87 Total comprehensive income $ $ See accompanying notes to condensed consolidated financial statements. 7 ANAREN, INC. Condensed Consolidated Statements of Cash Flows Nine Months Ended March 31, 2013 and 2012 (in thousands) (unaudited) CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation Gain on disposal of fixed assets (557 ) - Amortization Deferred income taxes Equity-based compensation Changes in operating assets and liabilities: Receivables (1,183 ) Inventories (1,228 ) (4,400 ) Prepaid expenses and other assets (1,480 ) (360 ) Accounts payable (1,804 ) (3,159 ) Accrued expenses (2,326 ) Customer advance payments 86 Other liabilities (1,587 ) Pension and postretirement benefit obligation (376 ) (52 ) Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES: Capital expenditures (4,075 ) (5,730 ) Proceeds from sale of property, plant, and equipment - Maturities of held to maturity securities Purchases of held to maturity securities - (7,295 ) Net cash provided by (used in) investing activities (6,234 ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from long-term debt obligation - Payment on long-term debt obligation (8,000 ) (30,000 ) Stock options exercised Excess tax benefit Purchase of treasury stock (20,316 ) (7,673 ) Net cash used in financing activities (18,052 ) (32,727 ) Effect of exchange rates on cash 87 Net increase (decrease) in cash and cash equivalents (28,489 ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplemental disclosures of cash flow information: Cash paid during the period for: Interest $
